DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-13-20 has been entered.
Claims 14-81 have been canceled. Claims 1-13 remain pending. 

Election/Restrictions
Applicants elected Group I, claims 1-13, 22, without traverse in the reply filed on 11-19-19.
Claims 1-13 remain under consideration. 
Applicant's arguments filed 10-13-20 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 


Specification 
The markings in the amendment to the specification filed 10-13-20 are erroneous. The underlined language was already added in the amendment filed 5-4-20. 
The amendment was entered on 5-4-20, but it contains new matter. The amendment need not be refiled. It must be changed should not be underlined if it has not been amended. 
Support for a human “cDNA encoding a fragment of CRBN (starting from codon 24, glutamate and ending at the stop codon), having a nucleic acid sequence as set forth in SEQ ID NO: 7” in paragraphs 48 and 292 is found in SEQ ID NO: 5 and a calculation of the placement of codon 24 (glutamate) and ending at the stop codon when compared with SEQ ID NO: 7. However, the sentence can be written more clearly as ---- cDNA encoding a fragment of CRBN (starting from codon 24, glutamate and ending at the stop codon) consisting of theof 
Support for a 1.5 kb 5’ homology arm having a nucleic acid sequence of the first 1508 nucleotides of the sequence set forth in SEQ ID NO: 8 and a 1.5 kb 3’ homology arm having a nucleic acid sequence of the last 1501 nucleotides of SEQ ID NO: 8 in paragraph 48 and 292 cannot be found in paragraphs 114-116, 291-293 as asserted on pg 6-7 of the response filed 5-4-20. Para 292 says CRBN KI vector V2-pUC is SEQ ID NO: 8, and para 293 says the 5’ homology arm in the vector is 1.5 kb. Para 293 says the 5’ arm is 1500 nucleotides; para 292, 293 and Fig. 3 do not reasonably infer the 5’ arm was 1508 nucleotides as now required in the amendment. It is unclear how those of skill analyzing SEQ ID NO: 8 in context of para 292-293 and Fig. 3 would know the 5’ 
Likewise, para 293 says the 5’ arm is 1500 nucleotides; para 292, 293 and Fig. 3 do not reasonably infer the 3’ arm was 1501 nucleotides as now required in the amendment. It is unclear how those of skill analyzing SEQ ID NO: 8 in context of para 292-293 and Fig. 3 would know the 3’ arm was 1501 nucleotides instead of 1500 nucleotides as stated in para 293. If applicants are attempting to say that it was obvious that nucleotide ?? ends the human CRBN isoform 1 cDNA (SEQ ID NO: 7), ergo nucleotides 4781?-6282 MUST be the 3’ arm, please clarify. This would also mean the use of “1.5 kb” to describe the 3’ arm as originally filed and in the amendment is inaccurate.
Assuming the 5’ and 3’ arms are readily apparent from SEQ ID NO: 8 and the use of “1.5 kb” was an approximation, the sentence can be written more clearly as ----a 5’ homology arm consisting of nucleotides 1-1508 of the nucleic acid sequence of SEQ ID NO: 8 and a 3’ homology arm consisting of nucleotides 4781?-6282 of SEQ ID NO: 8----. 
Accordingly, the change remains new matter. 

Claim Rejections - 35 USC § 112
s 1-13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises a nucleic acid sequence encoding a human cereblon (CRBN), does not reasonably provide enablement for a transgenic mouse whose genome comprises a nucleic acid sequence encoding a human CRBN wherein the endogenous CRBN is not expressed in the mouse (1), a “mouse human chimeric CRBN gene” (4). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claim 1 is drawn to a transgenic mouse whose genome comprises a nucleic acid encoding functional human cereblon (CRBN) or a functional fragment thereof, wherein endogenous mouse CRBN is not expressed in the transgenic mouse. 
Claim 1 encompasses a mouse with a nucleic acid sequence encoding functional human CRBN integrated anywhere in the mouse genome, i.e. in a safe harbor locus, in a gene in such a way that the gene is inactivated, in an endogenous CRBN such that only the human CRBN is expressed, or in an endogenous CRBN such that a chimeric human-mouse CRBN is expressed (claim 4). 
Claim 1 encompasses a mouse with a wild-type inactivated CRBN gene or a genetic modification that inactivates the CRBN gene. The inactivated CRBN may be inactivated independently of or in conjunction with integrating the human CRBN coding region into the genome.

The generation of knockout mice has also revealed that many genetic functions in mammals are redundant and the targeted loss of genes that were thought to be critical sometimes had little to no effect (e.g., Joyner 1991). Although the redundancy of gene function added complexities not predictable on first principles, this phenomenon has often revealed previously unknown and/or underappreciated molecular/cellular pathways that possibly represent new targets for therapeutic intervention. Some studies involving knockout mice have even demonstrated significant differences between mice (i.e., rodents) and humans (i.e., primates). For example, whereas the loss of the CFTR gene in humans is specifically linked to the pulmonary pathophysiological changes of cystic fibrosis (Riordan 1989), mice carrying a similar null mutation display virtually no lung phenotype (Snouwaert 1992). Such studies, while frustrating and seemingly unproductive with regard to modeling human diseases, serve as insightful investigations that attest to the complexity of mammalian biochemistry/ physiology and a cautionary note to investigators using mice to model human disease.” 
The precise reagents required for knocking in and humanizing a mouse gene are unpredictable as evidenced by Saito (Nature Neuroscience, May 2014, Vol. 17, No. 5, pg 661-663) who taught that when attempting to humanize the APP gene in mice, they determined intron 16 was indispensable for correct expression of APP. Saito also confirms the unpredictability of incorporating two mutations together would “potentially exert unexpected effects” (pg 661, col. 1, 2nd full paragraph). 
Chan (2006/0179501) taught making mice expressing human CD20. Previous attempts of expressing CD20 in mice were not successful because of control regions in the transgene construct (sentence bridging col. 1-2 on pg 12). Chan did not teach the control region used to successfully express a human CD protein in transgenic mice. Therefore, Chan confirms the unpredictability of functionally expressing a human protein in transgenic mice. 

Pg 2, para 7; pg 3, para 8; pg 4, para 9; pg 5, para 10, et al. teaches: “In certain embodiments, the nucleic acid sequence encodes a fragment of human CRBN that comprises a polypeptide that starts at codon 24 Glutamate of human CRBN isoform 1 and ends at the last codon of human CRBN isoform 1. In other embodiments, the nucleic acid sequence encodes a fragment of human CRBN that comprises a polypeptide that starts at codon 23 Glutamate of human CRBN isoform 2 and ends at the last codon of human CRBN isoform 2.”
Fig. 2A-D (pg 18, para 47) describes a targeting design for knocking in human CRBN into a mouse genome. The targeting construct (Fig. 2B) contains part of the human CRBN cDNA starting from codon 24 of human CRBN isoform 1, bGF pA, and a neo cassette flanked by two loxP sites. Fig. 2C generically describes the targeted genome after human CRBN knock-in; the exogenous sequence encoding human CRBN replaces exon 2 of the endogenous mouse CRBN gene. The specific structure of the human CRBN sequence is not disclosed. While the specification contemplates the human CRBN cDNA may be of any length, it is unclear whether applicants simply replaced exon 2 of the endogenous CRBN gene with exon 2 of human isoform 1 or if applicants introduced the entire coding region for human CRBN isoform 1. 
Fig. 3 generically shows where homology arms would go in a vector for homologous recombination but does not teach the structure or nucleic acid sequence of the homology arms or the target sequence within the endogenous mouse CRBN gene. 
Paragraphs 153 and 289 discuss the strategy for making a knock-in vector for homologous recombination of the human cDNA into the endogenous gene, but they do not teach the structure or nucleic acid sequence of the homology arms or the target sequence within the endogenous CRBN gene. The specification does not teach any other target sequence or gene for targeting. The specification does not teach the nucleic acid sequence of any homology arms, specifically those required to replace exon 2 of the endogenous CRBN gene with human cDNA as suggested in Fig. 2C that would allow precise integration of the human cDNA. 
The rejection regarding the structure of the homology vector has been withdrawn. CRBN KI vector V2-pUC is SEQ ID NO: 8, and para 293 sets for the vector has i) a 1.5 kb [5’ homology arm] that is mouse CRBN intron 1 and the beginning of mouse CRBN exon 2; ii) human CRBN isoform 1 cDNA consisting of the nucleic acid sequence of SEQ ID NO: 7 (i.e. beginning at codon 24 (glu) through the stop codon), iii) a polyA signal; and iv) a 1.5 kb [3’ homology arm] that is mouse CRBN intron 3 (pg 104, para 292, 293; Fig. 3).

The specification does not enable making a mouse with a nucleic acid encoding functional human CRBN and preventing expression of the endogenous mouse CRBN gene other than using a homology vector CRBN KI vector V2-pUC, i.e. SEQ ID NO: 8, which contains a cDNA encoding human CRBN isoform 1 (a fragment and isoform of CRBN) (SEQ ID NO: 7) flanked by 5’ and ‘3 homology arms. Claim 2 requires inserting 
The specification does not enable using any “functional fragment” of a “nucleic acid encoding human CRBN” as required in claims 1, 10-13 other than a nucleic acid sequence consisting of SEQ ID NO: 7. The specification is limited to a fragment of a “nucleic acid encoding human CRBN” that starts at codon 23 or 24 of the human CRBN isoform 1 or 2, respectively, and ends at the stop codon (claims 5 and 6). The specification fails to teach this fragment is functional in and of itself. The specification fails to correlate these fragments to any “functional fragment” of human CRBN. Without such guidance, it would have required those of skill undue experimentation to do so. 
The specification does not teach how use a mouse that merely contains a nucleic acid sequence encoding human CRBN or a functional fragment thereof without the mouse functionally expressing the human CRBN or a functional fragment thereof as broadly encompassed by claim 1. The claim requires the nucleic acid sequence encodes a functional human CRBN without requiring the mouse functionally expresses human CRBN. The specification is limited to mice that express a functional human CRBN or a functional fragment thereof without clearly stating the mouse functionally expresses the human CRBN.  Without such guidance, it would have required those of skill undue experimentation to determine how to use the transgenic mouse of claim 1 without functional human CRBN expression. 
The specification does not enable expressing full length human CRBN as required in claims 2, 3. The specification does not teach how to express functional chimeric mouse-human CRBN as shown in Fig. 2 when the human portion is full length 
The specification does not enable making and/or using a mouse with any mouse-human chimeric CRBN gene as required in claim 4 for reasons set forth above, specifically as it relates to making a mouse-human chimeric CRBN gene comprising codon 23 or 24 to the stop codon of human CRBN isoform 1 or 2 as required in claims 5 and 6. 
The specification does not enable making and/or using a mouse with human CRBN controlled by a homologous mouse promoter as required in claim 8 for reasons set forth above. 
Response to arguments
Applicants argue the working examples show humanized CRBN mice exhibiting functional characteristics of human CRBN (pg 8, 3rd paragraph; pg 9, 1st paragraph; pg 9, 2nd paragraph, line 6). Applicants’ argument is not persuasive. The claims are not limited to mice with human CRBN exon 2 replacing mouse CRBN exon 2 or mice that functionally express human CRBN. Moreover, the specification is limited to the CRBN KI Vector V2-pUC. The specification does not correlate this to full length CRBN (2, 3), a 
Applicants point to Figure 2A-2D and Fig. 3. Applicants’ argument is not persuasive. Fig. 2A-D (pg 18, para 47) and Fig. 3 are limited to using the KI Vector V2-pUC which replaces exon 2 of the endogenous CRBN gene with human CRBN isoform 1 from codon 24 (glutamate) to the “last codon of human CRBN isoform 1” (SEQ ID NO: 7), wherein the mouse functionally expresses a chimeric mouse/human CRBN protein under the control of the endogenous CRBN promoter. 
The specification does not teach any fragments of human CRBN as argued other than SEQ ID NO: 7, from codon 24 to the stop codon, which is in and of itself not functional. The phrase “functional fragment” is a misnomer – the human fragment is only functional in context of a humanized mouse CRBN gene and expression of a humanized CRBN protein. However, the claims are not limited to a mouse with a replacement of endogenous CRBN exon 2 with human CRBN exon 2 or functional expression of a chimeric human-mouse CRBN. Accordingly, applicants’ arguments 
The arguments regarding inserting full length human CRBN are noted but do not address the basis of the rejection. First, the claims are not limited to a mouse with a replacement of the entire endogenous CRBN gene or coding region with the entire human CRBN gene or coding region. Second, the specification does not teach one vector capable of replacing the entire endogenous CRBN gene or coding region with the entire human CRBN gene or coding region. The specification does not correlate KI Vector V2-pUC to any vector encoding full length human CRBN. This is especially true when the endogenous mouse CRBN promoter is maintained as required in claim 8. Accordingly, the concept is not enabled. 
Applicants other arguments are noted but are all limited to using the KI Vector V2-pUC which replaces exon 2 of the endogenous CRBN gene with human CRBN isoform 1 from codon 24 (glutamate) to the “last codon of human CRBN isoform 1” (SEQ ID NO: 7). 
Written Description
Claims 1-13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and its breadth are described above. 

Fig. 2A-D (pg 18, para 47) describes a targeting design for knocking in human CRBN into a mouse CRBN gene. The targeting construct (Fig. 2B) contains part of the human CRBN cDNA starting from codon 24 of human CRBN isoform 1, bGF pA, and a neo cassette flanked by two loxP sites. Fig. 2C generically describes the targeted genome after human CRBN knock-in; the exogenous sequence encoding human CRBN replaces exon 2 of the endogenous mouse CRBN gene. The specific structure of the human CRBN sequence is not disclosed. While the specification contemplates the human CRBN cDNA may be of any length, it is unclear whether applicants simply replaced exon 2 of the endogenous CRBN gene with exon 2 of human isoform 1 or if applicants introduced the entire coding region for human CRBN isoform 1. Fig. 2A-D fail to provide adequate written description for the homology arms, the endogenous CRBN targeting sequence, or the precise targeting construct required for knocking human CRBN into a mouse CRBN gene.
Fig. 3 generically shows where homology arms would go in a vector for homologous recombination but does not teach the structure or nucleic acid sequence of the homology arms or the target sequence within the endogenous mouse CRBN gene. 
Paragraphs 153 and 289 discuss the strategy for making a knock-in vector for homologous recombination of the human cDNA into the endogenous gene, but they do not teach the structure or nucleic acid sequence of the homology arms or the target sequence within the endogenous CRBN gene. The specification does not teach any other target sequence or gene for targeting. The specification does not teach the nucleic acid sequence of any homology arms, specifically those required to replace exon 2 of the endogenous CRBN gene with human cDNA as suggested in Fig. 2C that would allow precise integration of the human cDNA. Paragraphs 153 and 289 (taken together with Fig. 2 and 3) fail to provide adequate written description for the homology arms, the endogenous CRBN targeting sequence, or the precise targeting construct required for knocking human CRBN into a mouse CRBN gene.
The specification lacks written description for a mouse with a nucleic acid encoding functional human CRBN and preventing expression of endogenous mouse CRBN gene other than a mouse made using the KI Vector V2-pUC which replaces exon 2 of the endogenous CRBN gene with human CRBN isoform 1 from codon 24 (glutamate) to the “last codon of human CRBN isoform 1” (SEQ ID NO: 7), wherein the mouse functionally expresses a chimeric mouse/human CRBN protein under the control of the endogenous CRBN promoter. Claim 2 requires inserting a nucleic acid sequence 
The specification does not provide adequate written description for any “functional fragment” of a “nucleic acid encoding human CRBN” as required in claims 1, 10-13 other than a nucleic acid sequence consisting of SEQ ID NO: 7. The specification is limited to a fragment of a “nucleic acid encoding human CRBN” that starts at codon 23 or 24 of the human CRBN isoform 1 or 2, respectively, and ends at the stop codon (claims 5 and 6). The specification fails to teach this fragment is functional in and of itself. The specification fails to correlate these fragments to any “functional fragment” of human CRBN. Accordingly, the concept lacks written description. 
The specification does not provide adequate written description for a mouse that merely contains a nucleic acid sequence encoding human CRBN or a functional fragment thereof without the mouse functionally expressing the human CRBN or a functional fragment thereof as broadly encompassed by claim 1. The claim requires the nucleic acid sequence encodes a functional human CRBN without requiring the mouse functionally expresses human CRBN. The specification is limited to mice that express a functional human CRBN or a functional fragment thereof without clearly stating the mouse functionally expresses the human CRBN.  Accordingly, the concept lacks written description.
The specification does not provide adequate written description for expressing full length human CRBN as required in claims 2, 3. The specification does not teach how to express functional chimeric mouse-human CRBN as shown in Fig. 2 when the human portion is full length as required in claim 2, 3. The specification does not teach 
The specification does not provide adequate written description for a mouse with any mouse-human chimeric CRBN gene as required in claim 4 for reasons set forth above, specifically as it relates to making a mouse-human chimeric CRBN gene comprising codon 23 or 24 to the stop codon of human CRBN isoform 1 or 2 as required in claims 5 and 6. 
The specification does not provide adequate written description for a mouse with human CRBN controlled by a homologous mouse promoter as required in claim 8 for reasons set forth above.
Response to arguments
Applicants’ arguments appear to parallel the arguments for enablement which are not persuasive for reasons set forth above. 
Indefiniteness
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment. 
Claim Rejections - 35 USC § 102
Claims 1, 2 remain rejected under 35 U.S.C. 102a1 as being anticipated by Ebert (WO 2015/077058) as supported by Manis (NEJM, 2007, Vol. 357, pg 2426-2429).

Claim 2 has been included because Ebert taught using NCBI Accession No: BC067811 which is human CRBN which has 98.7% identity with SEQ ID NO: 5. 
Response to arguments
Applicants argue Ebert did not teach the claimed invention because the term “knockin” was only used 5 times in Ebert. Applicants’ argument is not persuasive because Ebert taught the concept which is all that is required to prevent the expression of endogenous mouse CRBN. Applicants define “knockin” using applicants’ definition. Applicants’ argument is not persuasive. The concept of knocking in a human sequence into a mouse gene MUST mean the endogenous mouse gene and protein CANNOT be expressed because it the gene is humanized and the original mouse protein CANNOT be expressed. Moreover, applicants’ definition clearly distinguishes “knockout” from 
Applicants argue Manis does not support the rejection. Applicants’ assertion is false because it explains the meaning of the term “knockin” in Ebert. 
 
Claim Rejections - 35 USC § 103
Claims 1-3 remain rejected under 35 U.S.C. 103 as being unpatentable over Ebert (WO 2015/077058) as supported by Manis (NEJM, 2007, Vol. 357, pg 2426-2429) and in view of Thakurta (9587281).
Ebert taught the knock-in transgenic mouse expressing a full length human CRBN with 98.7% identity to SEQ ID NO: 5 (pg 11, lines 6-46; BC067811 nucleotides 15-1340) of claim 2 for reasons set forth above. Ebert did not teach the full length human CRBN was identical to SEQ ID NO: 5. 
However, Thakurta taught SEQ ID NO: 1 which is full length human CRBN. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a knock-in transgenic mouse expressing a full length human CRBN described by Ebert using the full length human CRBN described by Thakurta. Those of ordinary skill in the art at the time of filing would have been motivated to replace the full length human CRBN that is 98.7% identical to SEQ ID NO: 5 of Ebert with the human CRBN that is 100% identical to SEQ ID NO: 1 of Thakurta to express the CRBN of Thakurta in vivo. 
Response to arguments
Applicants’ arguments regarding Ebert and Manis are not persuasive for reasons set forth above under anticipation. 
Applicants argue Miura (2018) discusses the “very poor” efficiency of making knockin mice using CRISPR. Applicants’ argument is not persuasive because any efficiency is adequate to arrive at the claimed invention. Screening for mice that have the genetic modification is merely a matter of time even with “very poor” efficiency. 
The case law cited by applicants is noted; however, the fact patterns in those cases do not reflect those in the instant application. 

Claims 1, 2, 7 remain rejected under 35 U.S.C. 103 as being unpatentable over Ebert (WO 2015/077058) as supported by Manis (NEJM, 2007, Vol. 357, pg 2426-2429) and in view of Thakurta (2015/0152511). 
Ebert taught the knock-in transgenic mouse expressing a full length human CRBN with 100% identity to SEQ ID NO: 1 (pg 11, lines 6-46; BC067811 nucleotides 15-1340) of claim 3 for reasons set forth above. Ebert did not teach the nucleic acid sequence encoding the fragment of human CRBN comprised SEQ ID NO: 7 as required in claim 7. 
However, Thakurta taught SEQ ID NO: 7 useful for treating CRBN-mediated disease, e.g. lupus. 

    PNG
    media_image1.png
    867
    602
    media_image1.png
    Greyscale

Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a knock-in transgenic mouse expressing a full length human CRBN described by Ebert using the human CRBN fragment described by Thakurta. Those of ordinary skill in the art at the time of filing would have been motivated to replace the full length human CRBN that is 98.7% identical to SEQ ID NO: 5 of Ebert with the human CRBN that is SEQ ID NO: 7 of Thakurta to express the CRBN of Thakurta in vivo. 
Response to arguments

Applicants argue Miura (2018) discusses the “very poor” efficiency of making knockin mice using CRISPR. Applicants’ argument is not persuasive because any efficiency is adequate to arrive at the claimed invention. Screening for mice that have the genetic modification is merely a matter of time even with “very poor” efficiency. 
The case law cited by applicants is noted; however, the fact patterns in those cases do not reflect those in the instant application. 

Claims 1, 2, 4, 8-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Ebert (WO 2015/077058) in view of Song (Nature Cell Biol., 2007, Vol. 9, No. 5, pg 573-580) and Manis (NEJM, 2007, Vol. 357, pg 2426-2429).
This rejection assumes Ebert did not teach that the mouse failed to express endogenous CRBN as required in claim 1. 
Ebert taught a transgenic mouse expressing a full length human CRBN with 98.7% identity to SEQ ID NO: 5 (pg 11, lines 6-46; BC067811 nucleotides 15-1340). This rejection assumes Ebert did not teach the mouse failed to express endogenous CRBN failed as required in claim 1.
However, Ebert suggested making a knock-in CRBN mouse, and mice with a chimeric mouse-human gene that express a chimeric mouse-human protein were known in the art as described by Song and Manis. Song taught a mouse with a humanized p53 gene (Supplemental Fig. 1). Manis described making a mouse in which “a mutated DNA sequence is exchanged for the endogenous sequences” (pg 2427, col. nd paragraph). Any functional humanized mouse in which endogenous genomic sequences are replaced with human sequences MUST have a chimeric mouse-human gene (claim 4), MUST expresses a chimeric mouse-human protein, and CANNOT express endogenous protein. Therefore, expression of a chimeric mouse-human protein in the absence of expression of the endogenous protein as described by Song and Manis is equivalent to “wherein endogenous [protein] is not expressed in the transgenic mouse” as required in claim 1. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a knock-in transgenic mouse expressing a full length human CRBN described by Ebert using the full length human CRBN described by Thakurta. Those of ordinary skill in the art at the time of filing would have been motivated to replace the full length human CRBN that is 98.7% identical to SEQ ID NO: 5 of Ebert with the human CRBN that is 100% identical to SEQ ID NO: 5 of Thakurta to express the CRBN of Thakurta in vivo. 
The replacement of mouse sequences with human sequences is equivalent to “a mouse-human chimeric CRBN gene” as required in claim 4. 
Claim 8 has been included because Song and Manis described replacing endogenous sequences with the human sequences while leaving the endogenous promoter in place. Accordingly, the mouse-human gene contains the mouse promoter and the mouse-human protein is controlled by the mouse promoter. 
Claim 9 has been included because the mice described by Song and Manis have the transgene in their genome. 
. 
Response to arguments
Applicants’ arguments regarding Ebert and Manis are not persuasive for reasons set forth above under anticipation. 
Applicants argue Ebert and Song did not provide a reasonable expectation of success because Miura (2018) discusses the “very poor” efficiency of making knockin mice using CRISPR. Applicants’ argument is not persuasive because any efficiency is adequate to arrive at the claimed invention. Screening for mice that have the genetic modification is merely a matter of time even with “very poor” efficiency. Applicants point to Willyard (Nature, 2018, Vol. 558, pg 354-355) who teaches the human genome has 21000 genes encoding proteins. Willyard is not persuasive because the argument (“That success in knocking a single gene, p53, into the mouse genome would provide those skilled in the pertinent art with a reasonable expectation of success in knocking any of the remaining approximately 20,999 genes (including the CRBN gene) into the mouse genome is unsupported” – pg 19) is not fully realized. 
The case law cited by applicants is noted; however, the fact patterns in those cases do not reflect those in the instant application.

Claim 3 remains rejected under 35 U.S.C. 103 as being unpatentable over Ebert (WO 2015/077058) in view of Song (Nature Cell Biol., 2007, Vol. 9, No. 5, pg 573-580) .
The combined teachings of Ebert, Song, and Manis taught a knockin mouse with a portion of the endogenous CRBN gene replaced with a portion of a human CRBN gene, wherein the mouse expresses a mouse-human chimeric CRBN protein. The combined teachings of Ebert, Song, and Manis did not teach the human protein was 100% identical to SEQ ID NO: 5 as required in claim 3.
However, Thakurta taught SEQ ID NO: 1 which is full length human CRBN that is 100% identical to SEQ ID NO: 5. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a knockin mouse with a portion of the endogenous CRBN gene replaced with a portion of a human CRBN gene, wherein the mouse expresses a mouse-human chimeric CRBN protein as described by the combined teachings of Ebert, Song, and Manis using full length human CRBN that is 100% identical to SEQ ID NO: 5 as described by Thakurta. Those of ordinary skill in the art at the time of filing would have been motivated to replace the endogenous CRBN coding region with the full length human CRBN coding region of SEQ ID NO: 5 to study the expression of SEQ ID NO: 5 in vivo. 
Response to arguments
Applicants’ arguments are essentially the same as those above and are not persuasive for reasons set forth above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhu (Nature Comm., 2019, Vol. 10, No: 1845, pg 1-13) described various knockin mice known in the art at the time of applicants’ filing date, including those with partial knockins: 
Ramchandani (Mol. Physiol., 2011, Vol. 16, pg 809-817) described replacing an exon of the mouse OPRM1 gene with a human exon. 
Albertelli (Mol. Endocrinology, 2006, Vol. 20, No. 6, pg 1248-1260) described replacing an exon of the mouse androgen receptor gene with a human exon. 
Kitamoto (Biochemical and Biophysical Res. Comm., 1996, Vol. 222, pg 742-747) described replacing an exon of the mouse prion protein gene with a human exon. 

Liu (7504554) described replacing exons of the mouse CTLA4 gene with human exons. 

No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632